DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               BARRY M. ATKINS and MISSY ATKINS,
                          Appellants,

                                     v.

 JESSICA POST, an individual, FENNEMORE CRAIG, P.C., an Arizona
Professional Corporation, SNELL & WILMER, L.L.P., an Arizona Limited
  Liability Partnership, DONALD W. BIVENS, an individual, PATRICIA
    LEE REFO, an individual, ROBERT M. KORT, an individual, and
                     MYNDI M. KORT, an individual,
                              Appellees.

                               No. 4D17-2837

                              [October 4, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard L. Oftedal, Judge; L.T. Case No.
502017CA006786XXXXMB.

   Barry M. Atkins and Missy Atkins, West Palm Beach, pro se.

   Jack J. Aiello, David R. Atkinson and Ernest A. Cox, IV of Gunster,
Yoakley & Stewart, P.A., West Palm Beach, for appellees.

   Amy Abdo, Phoenix, AZ, Pro Hac Vice for Fennemore Craig, P.C.

PER CURIAM.

   Affirmed.

MAY, FORST, JJ., and HILAL, JENNIFER, Associate Judge, concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.